             Case 7:19-cv-11801-KMK Document 30 Filed 08/02/21 Page 1 of 1




                                                                              1775 Wehrle Drive, Suite 100
                                                                              Williamsville, New York 14221
                                                                              Phone (716) 204-1700
                                                                              Fax (716) 204-1702
                                                                              http://www.GrossPolowy.com/




                                             August 2, 2021
Via ECF:
United States District Judge Kenneth M. Karas
United States District Court for the Southern District of New York
300 Quarropas Street
White Plains, NY 10601


Re:                Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, Not Individually but
                   as Trustee For Pretium Mortgage Acquisition Trust v. Farah Petion, Diane Attanasio
Civil Action #:.   19-cv-11801

Dear District Judge Karas:
        This Law Firm represents the Plaintiff. I am writing with respect to Your Honor’s July 30, 2021
Docket Text Notice of Teleconference Information (“Notice”), according to which Your Honor
converted the August 2, 2021, 12:30 pm in-person Order to Show Cause hearing to a telephone
conference. The Notice was delivered via e-mail on July 30, 2021 at 9:47 pm but I did not see the Notice
until this morning. As such, I was unable to mail a copy of the Notice with the teleconference
information to the pro se Defendants. The Plaintiff is able to appear at the conference via telephone but
respectfully requests an adjournment if the Court requires the Plaintiff to serve notice of a telephone
conference on the Defendants.
        Thank you for your consideration and time.

                                                    Respectfully,

                                                    /SJV/
                                                    Stephen J. Vargas, Esq.
